DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.

Response to RCE
The Office Action is in response to the RCE filed 04/22/2021.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 were considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… a testing voltage source being configured to provide at least two distinct test voltages to the feed line terminal; and a current measurement unit configured to measure a current provided by the testing voltage source to the feed line terminal when the testing voltage source is set to a first test voltage and measure a current provided by the testing voltage source to the feed line terminal when the testing voltage source is set to a second test voltage distinct from the first voltage.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-8 are allowed for depending from allowable claim 1.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 9, the specific limitations of  “… providing a second test voltage to the feed line or the return line of the squib loop; measuring a second current provided to the feed line or the return line when the second voltage is provided; and determine a squib leakage resistance in the squib loop based on the first current and the second current.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 10-12 are allowed for depending from allowable claim 9.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 13, the specific limitations of  “… a testing switch, the testing switch being configured to connect the testing voltage source to the return line terminal; and a current measurement unit configured to measure the current provided by the testing voltage source to the return line terminal when the testing voltage source is set to a first test voltage and measure a current provided by the testing voltage source to the feed line terminal when the testing voltage source is set to a second test voltage distinct from the first 
Claims 14-20 are allowed for depending from allowable claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               -Bernardon teaches a sensing element for an airbag controller but does not teach “… a testing voltage source being configured to provide at least two distinct test voltages to the feed line terminal; and a current measurement unit configured to measure a current provided by the testing voltage source to the feed line terminal when the testing voltage source is set to a first test voltage and measure a current provided by the testing voltage source to the feed line terminal when the testing voltage source is set to a second test voltage distinct from the first voltage.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863